DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-15, 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 24, 2021.
Applicant’s election without traverse of the chemically synthesized peptide binding motif species glutamate-urea-lysine motif and the tag species SEQ ID NO: 25 is acknowledged. A targeting module comprising the elected species glutamate-urea-lysine motif and SEQ ID NO: 25 was searched and found to be free of the prior art. Prior art was found on a targeting module comprising a glutamate-urea-lysine motif and a different tag that reads on claims 1-6, 9, 10 and 16. The search was not extended further in accordance with MPEP § 803.02.
Claims 7-8 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence 
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. Figures 9 and 10 include amino acid sequences that are not identified by sequence identifiers. This issue was raised in the Miscellaneous Action mailed May 21, 2021. The response filed June 7, 2021, failed to correct the issue. Although the La5B9 epitope is identified as SEQ ID NO: 25 and the La7B6 is identified as SEQ ID NO: 27 on page 12, neither the drawings or in the Brief Description of the Drawings for Figures 9 and 10 include the sequence identifier as required by 37 CFR 1.821(d).

Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Specifically, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims. The format used by Applicant, SEQ. ID NO., is incorrect.

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liolios et al. (“Novel Bispecific PSMA/GRPr Targeting Radioligands with Optimized Pharmacokinetics for Improved PET Imaging of Prostate Cancer,” Bioconjugate Chem. 2016, 27, 737−751, published January 4, 2016).
Liolios et al. teach that prostate-specific membrane antigen (PSMA) and gastrin releasing peptide receptor (GRPr) are expressed on prostate cancer cells (abstract). Liolios et al. teach a prostate cancer cell targeting module (figure copied from abstract):


    PNG
    media_image1.png
    177
    888
    media_image1.png
    Greyscale

which comprises a PSMA inhibitor Glu-ureido-Lys (red), and a peptide that specifically binds GRPr, the bombesin analogue H2N-PEG2-[D-Tyr6,β-Ala11,Thi13,Nle14]BN(6−14) (green). The targeting module further comprises the bis(tetrafluorophenyl) ester of the chelating agent HBED-CC (yellow) and an amino acid linker made of positively charged His (H) and negatively charged Glu (E): -(HE)n- (n = 0−3) (blue).
	The prior art compound is a targeting module as claimed wherein:
2N-PEG2-[D-Tyr6,β-Ala11,Thi13,Nle14]BN(6−14); 
the tag is the -(HE)n- (n = 1−3) spacer; and
the  targeting module is a peptide comprising 12-16 amino acids depending on the value of n. 
The -(HE)n- (n = 1−3) spacer satisfies the claim limitation “the tag is a peptide from a protein” as evidenced by a BLAST search for the sequence -(HE)3, which establishes that the sequence -(HE)3 is present in many proteins. In addition, the -(HE)n- (n = 1−3) spacer satisfies the definition on p. 4, lines 1-2, of the specification which states that the term "tag" refers to a peptide sequence attached to peptides or proteins to enable them to bind to specific atoms, ions or molecules because the reference teaches that the linker “is vital for low-molecular-weight heterodimers because it properly orients the ligand for binding and hence influences the eventual activity of the multimeric ligand,” (p. 742, col 2, lines 5-8). 
Therefore, the prior art prostate cancer cell targeting module satisfy all of the limitations of claims 1 and 4-5.
	With respect to claims 2-3, the -(HE)n- (n = 1−2) spacer satisfies the claim limitation “the tag is a peptide from a human protein” as evidenced by a BLAST search for the sequence -(HE)3, which establishes that the sequence -(HE)1-2 is present in many proteins, including human proteins such as nuclear receptor coactivator NC0A-6.
	With respect to claim 6, the BN analogue contains D amino acids.
	With respect to claim 9, the prior art targeting module comprises the bis(tetrafluorophenyl) ester of the chelating agent HBED-CC (yellow).
With respect to claim 10, Liolios et al. teach a method of administering a composition comprising the targeting module to tumor-bearing mice (p. 749, col. 2; Figures 4-5).


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654